Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s response filed on 10/31/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/8/202 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Meura (WO 2017/199639) in view of Kawamura (JP 2001-106771, cited on IDS filed on 8/8/2012).
It is noted that the international Patent Application WO publication is being utilized for date purposes.  However, since WO 2017/199639 is in Japanese, in the discussion below, the US equivalent for WO 2017/199639, namely US 11,174,402, is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.  
With respect to claims 1 and 7, Meura discloses a thermosetting composition for LDS (laser direct structuring) and for use as semiconductor encapsulation materials (col. 15, lines 19-23) comprising a thermosetting resin, an inorganic filler, and non-conductive metal compound selected from metal oxides (i.e., laser direct structuring additive) (abstract).  In the examples, the thermosetting resin includes epoxy resins (col. 15, lines 49-63) used with curing agents having phenolic groups (col. 15, line 65 to col. 16, line 7).  In Example 5, 9.40 mass % of epoxy thermosetting resin 2 having epoxy equivalent of 196 g/eq (col. 15, lines 54-57) and 4.18 mass % phenolic curing agent 2 having hydroxyl group equivalent of 105 g/eq (col. 16, lines 1-2) are used and provide for a ratio of epoxy to phenolic hydroxyl group of 1.2.  In Example 5, the amount of curing accelerator is 0.57 mass %, the amount of non-conductive metal compound (laser direct structuring additive) is 10 mass, and the total amount of filler is 75 mass %, which when to 13.58 mass % of combined epoxy resin and phenolic curing agent provides for an amounst based on 100 parts by mass of epoxy resin and phenolic curing agent of 4.2 parts by mass accelerator, 73.6 parts by mass laser direct structuring additive, and 552 parts by mass of filler.
Meura discloses the use of accelerators such as phosphine compounds (col. 8, lines 12-36), however, it fails to discloses that the curing accelerator has a urea structure.
Kawamura discloses an epoxy resin molding material comprising dimethylurea-based curing accelerators and a novolak phenol resin as curing agent (page 1, claim 1).  Kawamura discloses that conventionally phosphine accelerators are used as curing accelerators in epoxy resin molding material, however, the thermal stability and curability are poor (page 1, paragraph 0002).  Kawamura teaches that by using the dimethylurea-based curing accelerator, excellent thermal stability, curability, fluidity, and mechancical strength are obtained (paragraphs 0004, 0006, and 0020).
Given that Meura and Kawamura are both drawn to epoxy resins cured with a phenolic agent comprising accelerators and further given that Kawamura teaches that dimethylurea-based curing accelerators provide for improved thermal stability, curability, and fluidity compared to phosphine accelerators disclosed by Meura, it would have been obvious to one of ordinary skill in the art to utilize a curing accelerator having a urea structure in the thermosetting composition for LDS disclosed by Meura.

With respect to claim 3, Meura discloses that an amount of the non-conductive metal compound (i.e., LDS additive) is 5-20 mass % based on the amount of total composition (col. 6, lines 57-67).  In Table 1, Example 3 includes 3 parts by mass of non-conductive metal compound and 8.91 thermosetting resin and curing agent, which provides for an amount of LDS additive per 100 parts by mass of thermosetting resin and curing agent of about 34 parts by mass.
With respect to claim 4, Meura discloses that the non-conductive metal compound (i.e., LDS additive) has a more preferable average particle size of 0.1-10 μm (col. 7, lines 27-38).
With respect to claim 5, Meura discloses that trace amounts of other metal are less than 0.001% (10 ppm), however, it fails to disclose the amount of sodium or chloride.
Even so, case law holds that purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).
Because Meura discloses trace amount of metal amounts is an amount of less than 10 ppm, it would have been obvious to one of ordinary skill in the art to utilize a metal oxide having impurities of sodium and chloride in an amount of less than 10 ppm.
With respect to claim 6, exemplified inorganic filler includes silica having average diameter of 3.4 μm and a top cut particle size of 12 μm (col. 16, lines 9-12).
With respect to claims 8 and 9, Meura discloses that the compositions are subjected to a plating treatment (col. 15, lines 7-11).
 
Response to Arguments
Applicant's arguments filed 10/31/2002 have been fully considered but they are not persuasive.  Specifically, applicant argues that the claimed curing accelerator having a urea structure provides unexpected results regarding curability and plating as shown in the declaration filed on 10/31/2022.
	The data has been fully considered, however, it fails to establish unexpected results because Kawamura discloses that dimethylurea accelerators provided for improved curability and fluidity and therefore plating properties which are related to curability and fluidity (paragraphs 0004, 0006, and 0020).  Therefore, the improved curability and plating properties are expected.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/8/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn